(Por la Corte, a propuesta del
Juez Presidente Sr. del Toro.)
A la moción de reinstalación de la parte apelante, apareciendo que se trata de una sentencia dictada el 18 de enero de este año, ha-biéndose archivado la transcripción en marzo 17 último y el alegato-el 20 de abril, no obstante la oposición de la parte apelada, el Tribunal en el ejercicio de su discreción estimando que el error come-tido es excusable, deja sin efecto su resolución de abril 25 último. *987desestimando el recurso, permite la radicación del alegato fuera de término y señala la vista de la apelación para junio 1, 1938, a las. 2 p. m.